Exhibit 10.6

July 19, 2012

KeyBank National Association

4900 Tiedeman Road

Brooklyn, Ohio 44114

Attn: Real Estate Capital Services

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Daniel Stegemoeller

Ladies and Gentlemen:

Pursuant to the provisions of Section 2.11 of the Credit Agreement dated as of
March 30, 2012, as from time to time in effect (as the same may be varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Credit Agreement”), by and among Carter/Validus
Operating Partnership, L.P., a Delaware limited partnership (“Borrower”),
KeyBank National Association (“KeyBank”), as Agent, and each of the financial
institutions initially a signatory to the Credit Agreement together with their
assignees pursuant to Section 18 of the Credit Agreement (collectively, the
“Existing Lenders” and each individually a “Existing Lender”), the Borrower
hereby requests an increase in the Total Commitment (as defined in the Credit
Agreement) as further set forth below.

1. In connection with the request for such increase, the Borrower hereby
certifies as follows:

(a) Request for Increase. The Borrower hereby requests an increase in the Total
Commitment from $40,000,000.00 to $55,000,000.00 pursuant to Section 2.11 of the
Credit Agreement (the “Increase”).

(b) Certifications. In connection with the Increase, each of the Borrower and
Guarantor certifies that:

(i) As of the date hereof and as of the effective date of the Increase, both
immediately before and after giving effect to the Increase, there exists and
shall exist no Default or Event of Default;

(ii) As of the date hereof, the representations and warranties made by the
Borrower and Guarantor in the Loan Documents or otherwise made by or on behalf
of the Borrower or Guarantor in connection therewith or after the date thereof
were true and correct in



--------------------------------------------------------------------------------

KeyBank National Association

July 19, 2012

Page - 2 -

 

all material respects when made, are true and correct in all material respects
as of the date hereof, and shall be true and correct in all material respects as
of the effective date of the Increase, both immediately before and after giving
effect to the Increase, as though such representations and warranties were made
on and as of that date except that if any representation and warranty is as of a
specific date, such representations and warranty shall be true and correct in
all material respects as of such date; and

(iii) Borrower has paid all fees required by the Agreement Regarding Fees and
§2.11(d)(i) of the Credit Agreement.

(c) Commitments. Borrower hereby acknowledges and agrees that as of the
effective date of the Increase and following satisfaction of all conditions
thereto as provided in Section 2.11 of the Credit Agreement, the amount of each
Lender’s Commitment shall be the amount set forth on Schedule A attached hereto
and the Total Commitment under the Credit Agreement will include the Increase.
In connection with the Increase, Texas Capital Bank, N.A. (“Texas Capital”)
shall be issued a Revolving Credit Note in the principal face amount of
$15,000,000.00, and upon acceptance of such note by Texas Capital such note will
be a “Note” under the Credit Agreement.

(d) Other Conditions. All other conditions to the Increase set forth in
Section 2.11 of the Credit Agreement have been satisfied.

2. Texas Capital Agreements, Acknowledgements and Representations. By its
signature below, Texas Capital, subject to the terms and conditions hereof,
hereby agrees to perform all obligations with respect to its respective
Commitment as if Texas Capital were an original Lender under and signatory to
the Credit Agreement having a Commitment, as set forth above, equal to its
respective Commitment, which obligations shall include, but shall not be limited
to, the obligation of Texas Capital to make a Loan to the Borrower with respect
to its Commitment as required under Section 2.1 of the Credit Agreement, and in
any case the obligation to indemnify the Agent as provided therein. Texas
Capital makes and confirms to the Agent and the other Lenders all of the
representations, warranties and covenants of a Lender under Section 14 of the
Credit Agreement as of the date hereof. Further, Texas Capital acknowledges that
it has, independently and without reliance upon the Agent, or on any affiliate
or subsidiary thereof or any other Lender and based on the financial statements
supplied by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to become a Lender
under the Credit Agreement. Texas Capital also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other Loan Documents or pursuant to any other
obligation. Except as expressly provided in the Credit Agreement, the Agent
shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide Texas Capital with any credit or other information
with respect to the Borrower or Guarantor or to notify the Texas Capital of any



--------------------------------------------------------------------------------

KeyBank National Association

July 19, 2012

Page - 3 -

 

Default or Event of Default. Texas Capital has not relied on the Agent as to any
legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder. Texas Capital (i) represents and warrants
that it is (1) legally authorized to enter into this agreement, and (2) an
“accredited investor” (as such term is used in Regulation D of the Securities
Act of 1933, as amended); (ii) confirms that it has received a copy of the
Credit Agreement and all amendments thereto, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this agreement; (iii) appoints and authorizes the Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms thereof together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
become a party to and shall be bound by the Credit Agreement and the other Loan
Documents to which the other Lenders are a party on the date hereof and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Lender. Texas Capital acknowledges and confirms that its
address for notices and Lending Office for Loans are as set forth on the
signature pages hereto.

3. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

[Signatures Begin on the Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto set our hands this 19th day of July, 2012.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner   By:  

/s/ John E. Carter

  Name:  

John E. Carter

  Title:  

C.E.O.

  (SEAL)

[Signatures Continued on Next Page]

 

4



--------------------------------------------------------------------------------

GUARANTOR:

CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation

By:  

/s/ John E. Carter

Name:  

John E. Carter

C.E.O.

Title:  

HC-2501 W WILLIAM CANNON DR, LLC, a Delaware limited liability company

By:

 

Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member

 

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

    By:  

/s/ John E. Carter

    Name:  

John E. Carter

    Title:  

C.E.O.

DC-19675 W. TEN MILE, LLC, a Delaware limited liability company

By:

 

Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member

 

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

    By:  

/s/ John E. Carter

    Name:  

John E. Carter

    Title:  

C.E.O.

[Signatures Continued on Next Page]

 

5



--------------------------------------------------------------------------------

TEXAS CAPITAL: TEXAS CAPITAL BANK, N.A., as a Lender By:  

/s/ Robert N. Delph

Name:   Robert N. Delph Title:   Executive Vice President

 

Lending Office (all Types of Loans):

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attn: Rob Delph

Telecopy Number: 214.932.6607

Telephone Number: 214.932.6864

[Signatures Continued on Next Page]

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

/s/ J.D. Gilbreath

Name:   J.D. Gilbreath Title:   SR. Vice President

 

7



--------------------------------------------------------------------------------

Schedule A

COMMITMENTS

 

Lender

   Commitment  

KeyBank National Association

   $ 30,000,000.00   

Texas Capital Bank, N.A.

   $ 15,000,000.00   

Synovus Bank

   $ 10,000,000.00      

 

 

 

TOTAL

   $ 55,000,000.00      

 

 

 

 

8